NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                                    LEAH R.,
                                    Appellant,

                                         v.

        DEPARTMENT OF CHILD SAFETY, U.M., D.M., D.M., I.F.,
                          Appellees.

                              No. 1 CA-JV 16-0040
                               FILED 8-4-2016


            Appeal from the Superior Court in Maricopa County
                              No. JD 28648
                  The Honorable Bruce R. Cohen, Judge

                                   AFFIRMED


                                    COUNSEL

The Stavris Law Firm PLLC, Scottsdale
By Christopher Stavris
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Daniel R. Huff
Counsel for Appellee, Department of Child Safety
                           LEAH R. v. DCS et al.
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Patricia A. Orozco delivered the decision of the Court, in which
Presiding Judge Patricia K. Norris and Judge Peter B. Swann joined.


O R O Z C O, Judge:

¶1           Leah R. (Mother) appeals the court’s termination of her
parental rights to her four children; U.M., D.L.M., D.R.M., and I.F. (the
Children).1 For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            In July 2014, Department of Child Safety (DCS) initiated
dependency proceedings as to Mother, alleging that the Children were
dependent due to abuse and neglect. A year later, DCS filed a motion for
severance, alleging abandonment, inability to discharge parental duties due
to substance abuse, and the Children’s length of time in care.

¶3            After a contested severance hearing the court took the matter
under advisement, and subsequently severed Mother’s rights on the
grounds she could not care for the Children as a result of substance abuse
and length of time in care. The court also found DCS proved by a
preponderance of the evidence that severance was in the Children’s best
interests. Mother timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution, and Arizona Revised
Statutes (A.R.S.) sections 8-235.A, 12-120.21.A.1 and -2101.A (West 2016).2

                              DISCUSSION

¶4            Mother argues the court erred in terminating her parental
rights but does not challenge the court’s determination that severance was
in the Children’s best interests. We therefore do not address best interests.


1     DCS also terminated the parental rights of the Children’s respective
Fathers. None of the Fathers are party to this appeal.

2     We cite to the current version of applicable statutes absent any
change material to this decision.



                                     2
                            LEAH R. v. DCS et al.
                            Decision of the Court

¶5              A parent-child relationship can be terminated when the court
finds at least one of the statutory grounds for severance and determines that
severance is in the child’s best interests. A.R.S. § 8-533.B; Mary Lou C. v.
Ariz. Dep’t of Econ. Sec., 207 Ariz. 43, 47, ¶ 8 (App. 2004). We review a court’s
severance determination for an abuse of discretion, adopting its findings of
fact unless clearly erroneous. 207 Ariz. at 47, ¶ 8. A court’s severance
determination will be upheld unless there is no evidence to sustain the
court’s ruling. Id. Under A.R.S. § 8-533.B.3, a parent’s rights can be
terminated when the parent is “unable to discharge parental
responsibilities” as a result of substance abuse and “there are reasonable
grounds to believe that the condition will continue for a prolonged
indeterminate period.” See also Raymond F. v. Ariz. Dep’t of Econ. Sec., 224
Ariz. 373, 377, ¶ 15 (App. 2010).

¶6             Mother argues there was insufficient evidence that she could
not discharge her parental duties and no grounds that her substance abuse
issues would continue because “she has demonstrated that she is amenable
to rehabilitative services.”

¶7            In making the determination to terminate Mother’s rights, the
court found that Mother had “a pronounced history of alcohol abuse and a
notable history of substance abuse.” The court further found that, as a
result of Mother’s substance abuse, “Mother has not been able to meet the
needs of the [C]hildren and there is no basis to conclude that she will be
able to do so consistently in the future.” The court also found “the totality
of the evidence creates a reasonable belief that the chronic substance and
alcohol abuse will continue.”

I.     Inability to Discharge Parental Responsibilities

¶8            When determining whether a parent can discharge parental
responsibilities, the court must consider how the substance abuse hinders
the parent’s ability to be an effective parent. Raymond F., 224 Ariz. at 377-78,
¶ 19. In making this finding, the court has flexibility to consider the
circumstances of each case. Id. at 378, ¶ 20.

¶9            The record supports the court’s finding that Mother was
unable to discharge her parental responsibilities as a result of substance
abuse. At the contested severance hearing the DCS case manager testified
that in 2008, Mother was referred to DCS because one of the Children was
born exposed to substances. Then in 2013 Mother was again referred to
DCS because of allegations Mother was abusing illegal substances and
neglecting to properly care for the Children. Finally, in 2014 DCS took the



                                       3
                           LEAH R. v. DCS et al.
                           Decision of the Court

Children into custody after it received reports that the Children “were
being left out for long hours every day without access to food or water” and
that they were exposed to illegal substances.

¶10            Despite DCS involvement and a requirement that she submit
to drug testing and treatment, Mother continued to test positive for
substances. She also failed to bring appropriate supplies to care for the
Children during visits. Mother’s visits with the Children were terminated
after she failed to engage in parenting services offered to her. Also, the
court found that substance abuse “impairs judgment and would place the
[C]hildren at risk of not having even their basic needs met.” On this record,
we cannot say the court erred in finding Mother could not discharge her
parental responsibilities due to substance abuse.

II.   Reasonable Belief Chronic Substance Abuse Will Continue

¶11            Evidence sufficient to support a finding that a substance
abuse issue will continue may include the parent’s history of drug use and
failure to complete or engage in offered services. Raymond F., 224 Ariz. at
378-79, ¶¶ 26-29. A parent’s failure to abstain from substances despite a
pending severance is “evidence [the parent] has not overcome [the]
dependence on drugs and alcohol.” Id. at 379, ¶ 29. The court here found
that Mother’s history of abuse dated back to her adolescence. Mother was
reported to DCS on at least two prior occasions, and both allegations
included reports Mother used illegal substances, impairing her ability to
care for the Children. The DCS case manager reported that Mother’s failure
to comply with substance abuse testing resulted in termination of her
referral for treatment for non-compliance. When Mother did submit to
testing, she tested positive for illicit substances and alcohol; she tested
positive for marijuana as recently as August 2015 and alcohol in October
2015. The case manager reported that Mother’s positive test from October
was particularly concerning because she had a history of chronic alcohol
abuse, and Mother reported that she was pregnant at that time.

¶12           Although Mother contends she is “amenable” to services, she
admitted she did not consistently submit to substance testing and failed to
promptly reinitiate services terminated as a result of her non-attendance.
The court found that, at best, Mother had two months of sobriety at the time
of the severance trial. The court did not err in finding Mother’s substance
abuse issues were likely to continue.

¶13         When clear and convincing evidence supports at least one of
the grounds for severance, we need not address the other reasons for



                                     4
                           LEAH R. v. DCS et al.
                           Decision of the Court

severance. Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 280, ¶ 3 (App.
2002). In affirming the court’s severance pursuant to A.R.S. § 8-533.B.3, we
need not discuss Mother’s arguments related to the other ground for
severance. See id.

                              CONCLUSION

¶14          For the foregoing reasons, we affirm the court’s severance of
Mother’s rights to the Children.




                                    :AA




                                      5